On Motion for Rehearing.
The mere fact that the consideration is unpaid in a cash transaction does not always prevent the title to personal property from passing to the purchaser. The writer did not, in the original opinion, mean to question that well-established rule. What was there said on that subject was intended to be considered with reference to the particular facts of this case only. No matter who the impostor was, had he paid cash for the mules the title would have passed from the seller. The same result would have followed had the seller taken the impostor's *Page 987 
note, or this oral promise to pay in the future as the consideration for the sale. In the case of Martin v. Green, cited by Chief Justice Willson in his dissenting opinion, the sale was on time, and the consideration was a promise to pay in the future. The holding there announced is in accord with the weight of authority, but the court guardedly used the following language:
"The principle of the passing of title under a de facto contract is not to be confused with a line of cases where swindling vendee acts, not for himself, but represents that he is the agent of, or is acting for, a third party. In such a case it has been held that no title passes, because the vendor does not intend to sell to the party with whom he is personally dealing, but a third party, for whom the swindler claims to be acting but is not."
We are not unmindful of the fact that in the sale of personal property the passage of title is usually controlled by the intention of the parties. It is also true that a fair inference from the facts in this case justifies the conclusion that Gose intended, when he delivered possession, to also part with the title. Had this man passing as J. R. Jordan, and as the agent of a firm composed of himself and another J. R. Jordan, been the man he represented himself to be, and the agent of the firm for which he claimed to act, or had the sale been to this man on time, based upon his personal credit, the situation would have been materially different. If Gose at the time of delivering possession had executed a written bill of sale conveying the title in accordance with the terms of his contract, the conveyance would have been to J. R. Jordan of Arcadia, La., or to the firm of which that J. R. Jordan was a member. But the facts show that no such firm existed, that this impostor held no such agency, and that he was not J. R. Jordan. The conclusion follows that Gose had no intention of investing this particular individual with the full title to the property.
It is well settled that, in the absence of some statute establishing a contrary rule, a bona fide purchaser of personal property for value from one who has no actual title, or only a conditional title, can acquire no greater rights than his vendor held. Leath v. Uttley, 66 Tex. 82,17 S.W. 401; City National Bank v. Lufts, 63 Tex. 113; Fairbanks, Morse Co. v. Eureka Co., 67 Ala. 109; Weinstein v. Freyer, 93 Ala. 257,9 So. 285, 12 L.R.A. 700; Public Parks Amusement Co. v. Embree-McLean Car Co., 64 Ark. 29, 40 S.W. 582, 24 R.C.L. pp. 455 and 456, and numerous authorities cited in the notes.
Our statute which converts conditional sales into chattel mortgages, and requires their registration, in order to protect the mortgagee against the claims of bona fide purchasers, has no application to transactions of this character. That statute does not alter the common-law rule which treats possession alone by the conditional owner or any form of a bail as insufficient to estop the true owner from asserting his title as against an innocent vendee. If clothing with possession a purchaser who takes only a conditional title is not sufficient to estop the true owner from claiming against an innocent third party, there is no reason why the rule should be different when the true owner is induced by fraud to part with his possession. It is not claimed in this case that Gose did any more than deliver possession to the man passing as Jordan. No representations were made to any one with whom Brooks communicated as to the terms or conditions of the sale. Brooks acted solely upon information obtained from his son, who was a mere bystander, listening to a conversation not intended to influence any one, and without any notice that either he or any one else would act upon it.
The motion for a rehearing is overruled.